DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/010,971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This is in response to applicant’s amendment/response filed on 9/28/2022, which has been entered and made of record. Claims 1, 8, 18 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-20 are pending in the application. 
The ODB rejections have been withdrawn in view of the approved Terminal Disclaimer.

Response to Arguments
Applicant’s arguments (Remarks, p. 7) with respect to the independent claims 1, 8, and 18, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Siddique et al.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 20170330273 A1), in view of Huang et al. (US 10475250 B1), and further in view of Siddique et al. (US 20160210602 A1).
 
Regarding Claim 1, Holt discloses A feature visualization system for simulating how surfaces look with differing object features (ABS reciting “A system for displaying a simulated room”), comprising: 
projecting devices configured to project images onto surfaces of a display room; (¶22 reciting “The systems and methods described herein utilize a physical structure, e.g., a plurality of wall structure elements, and a physical object or objects that may be located in a particular room in conjunction with at least one projector that can project an image onto the physical structure (e.g., the plurality of wall structure elements) and onto the at least one physical object. The at least one projector can project an image on a surface or surfaces to display a selected design choice or feature in the particular physical structure.”) and 
a computing device communicatively coupled to the projecting devices and configured to: (¶23 disclosing the system including a room customization station, and further, ¶26 reciting “ the room customization station comprises an electronic device. In some aspects, the electronic device can be a laptop, a desktop computer, a tablet computer, a mobile phone, a personal digital assistant (PDA), or another suitable computing device.” In addition, ¶24 reciting “the room customization station can communicate directly to the at least one projector.”)
receive a selection of one of the design features; (¶23 reciting “A user can view the different options and product selections available for use in the room on the display of the room customization station and make different selections of purchasable products for display in the room.”) 
in response to receiving the design feature selection, select an image that corresponds to the one of the features; (¶24 reciting “For example, a user can view different paint colors, floor treatments, wall configurations, back splashes, tile selections, product colors, accessories, accessory placements, articles of furniture, furniture sizes, cabinet sizes, cabinet treatments, finishes, flooring, pulls or knobs, light fixtures, appliances, shelving, shelving configurations, finials, hooks, and other like customizable design features. Once selected at the room customization station, the different design choices can be communicated by the room customization station through a network to an electronic device such that the electronic device then outputs images of the selections to at least one projector. ”) and 
simulate how the at least the portion of the surface looks with the one of the features by using at least one of the projecting devices to project the modified mapped image onto the at least the portion of the surface. (¶39 reciting “Upon selecting the product at the room customization station, an image associated with the product can be displayed by the projector on the physical structure to simulate a room with the selected product.”)
Holt discloses “The first processor can be configured for receiving the selection of the at least one selectable product, and communicating image information pertaining to the at least one selectable product to the at least one projector for displaying an image of the at least one selectable product in the simulated room.”(¶7). However, Holt does not explicitly disclose the following limitations: 
receive a first selection of at least a portion of a surface of the display room; 
in response to receiving the first selection, present feature categories for the at least the portion of the surface; 
receive a second selection of one of the feature categories; 
in response to receiving the second selection, present features corresponding to the one of the feature categories; 
receive a third selection of one of the features; 
map the image to the at least the portion of the surface to generate a mapped image;
Huang teaches “simulating one or more virtual objects (e.g., renders) based on characteristics of detected surfaces.” (ABS). Huang teaches selection of a surface of a room, in response to receiving the selection, present features for a user to choose from, and recites “FIG. 5 shows an example user interface 505 for displaying items for simulation based on the surface characteristics of the selected surface, according to some example embodiments. In the example of FIG. 5, the segmentation engine 220 has detected that the selected surface is uniform thus more likely a vertical plane, such as a wall painted a single color. In response to the determination that the selected surface is most likely a vertical plane or wall, the interface engine 210 generates user interface 505 which shows a plurality of wall items 510 for display.” (col. 7, ln. 18-35). Further, Huang recites “FIG. 6 shows an example user interface 605 for displaying items for simulation based on the surface characteristics of the selected surface, according to some example embodiments. In the example of FIG. 6, the segmentation engine 220 has detected that the selected surface is not uniform thus more likely a horizontal plane, such as a floor with a repeating floral carpet pattern. In response to the determination that the selected surface is most likely a horizontal plane or floor, the interface engine 210 generates user interface 605 which shows a plurality of floor items 610 for display.” (col. 7, ln. 43-53). As shown in Fig. 5 and Fig. 6, in response to the selection of a wall or a floor, feature categories are displayed (e.g. WALLPPER,  FLOORING), and each category includes features corresponding to the category.
Huang teaches map the image to a simulated surface, and recites “the display engine 230 generates a composite display. The composite display comprises a render output frame from the render engine 225 overlaid on a frame of a live image feed. For example, the render output frame can be simulated surface with a wood grain texture, which can be overlaid on an image from the live video feed to give the appearance that the floor is made of wood.” (col. 5, ln. 54-60).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Holt) to adapt the user interface shown in Figs. 5-6 for a user to select the feature categories and corresponding features, and to map the image to a simulated surface (taught by Huang). The suggestions/motivations would have been “for accurate item simulations” (col. 2, ln. 11-34), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Holt in view of Huang does not explicitly disclose 
receive a fourth selection of a time of day other than a current time of day:
modify the mapped image to generate a modified mapped image by compensating for lighting differences between the time of day and the current time of day.
Siddique teaches a user can customize environment settings on a simulated environment, and recites “The environment settings, theme and its components 652 can be changed and customized by the user. . . Environments will also be available to users that change with time or other properties. For instance, an environment that represents the time of day may change accordingly and show a daytime scene (with the sun possibly and other daytime environment components) during daylight hours which changes to represent the way the light changes and dims during the evening time which subsequently changes into a night scene with the appropriate lighting” (¶198).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Holt in view of Huang) to receive a user’s selection of a time of the day, such as a night, and to dim the lighting to simulate a night scene with the appropriate lighting (taught by Siddique). The suggestions/motivations would have been for “representative of ‘interactive’ catalogues where users are not just limited to examining different views of a product before purchasing it from an electronic catalogue but are able to examine it in a setting of their choice, interact with it via their virtual model or directly, acquire different perspectives of the product in 3D, and get acquainted with enhanced depictions of the look and feel of the product.” (¶198), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Holt in view of Huang and Siddique discloses The feature visualization system of claim 1, wherein: 
the at least the portion of the surface comprises at least part of a wall; (Huang, col. 7, ln. 18-35 reciting “FIG. 5 shows an example user interface 505 for displaying items for simulation based on the surface characteristics of the selected surface, according to some example embodiments. In the example of FIG. 5, the segmentation engine 220 has detected that the selected surface is uniform thus more likely a vertical plane, such as a wall”) and 
the feature categories comprise wall coverings. (Huang, Fig. 5 showing a WALLPAPER category corresponding to wall coverings. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 3, Holt in view of Huang and Siddique discloses The feature visualization system of claim 2, wherein the wall coverings comprise at least one of a color, a pattern, or wallpaper. (Holt, ¶100 reciting “a user may indicate which colors in the selected color combination will be used to paint the walls”)

Regarding Claim 4, Holt in view of Huang and Siddique discloses The feature visualization system of claim 1, wherein the computing device provides an option to purchase the one of the features. (Holt, ¶20 reciting “ The systems and methods described herein may be used to aid a consumer in making design decisions and/or purchase selections for different products related to a room, for example, decisions and selections that coordinate different products in the room.”)

Regarding Claim 5, Holt in view of Huang and Siddique discloses The feature visualization system of claim 1, wherein the feature categories comprise colors. (Holt, ¶22 reciting “the at least one projector can project different colors, patterns, accessories, or other design choices onto the physical structure and onto the at least one physical object to provide a simulated room showing the different design choices.”)

Regarding Claim 6, Holt in view of Huang and Siddique discloses The feature visualization system of claim 1, wherein: 
the at least the portion of the surface comprises at least part of a floor; (Huang, col. 7, ln. 43-53 reciting “In the example of FIG. 6, the segmentation engine 220 has detected that the selected surface is not uniform thus more likely a horizontal plane, such as a floor”) and 
the feature categories comprise floorings. (Huang, Fig. 6 showing a FLOORING category. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 7, Holt in view of Huang and Siddique discloses The feature visualization system of claim 6, wherein the floorings comprise at least one of wood, tile, stone, laminate, concrete, carpet, or linoleum. (Huang, col. 7, ln. 43-58 reciting “a flooring category 615 in which different designs (e.g., tiles, carpets, wood floors, colors, paints)”. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 8, Holt in view of Huang and Siddique discloses A feature visualization system for simulating how surfaces look with differing object features (Holt, ABS reciting “A system for displaying a simulated room”), comprising: 
projecting devices configured to project images onto surfaces of a display room; (Holt, ¶22 reciting “The systems and methods described herein utilize a physical structure, e.g., a plurality of wall structure elements, and a physical object or objects that may be located in a particular room in conjunction with at least one projector that can project an image onto the physical structure (e.g., the plurality of wall structure elements) and onto the at least one physical object. The at least one projector can project an image on a surface or surfaces to display a selected design choice or feature in the particular physical structure.”) and 
a computing device communicatively coupled to the projecting devices and configured to: (Holt, ¶23 disclosing the system including a room customization station, and further, ¶26 reciting “ the room customization station comprises an electronic device. In some aspects, the electronic device can be a laptop, a desktop computer, a tablet computer, a mobile phone, a personal digital assistant (PDA), or another suitable computing device.” In addition, ¶24 reciting “the room customization station can communicate directly to the at least one projector.”)
receive a first selection of at least a portion of a surface of the display room; 
in response to receiving the first selection, present feature categories for the at least the portion of the surface; 
receive a second selection of one of the feature categories; 
in response to receiving the second selection, present features corresponding to the one of the feature categories; 
receive a third selection of one of the features; 
(Huang recites “simulating one or more virtual objects (e.g., renders) based on characteristics of detected surfaces.” (ABS). Huang teaches selection of a surface of a room, in response to receiving the selection, present features for a user to choose from, and recites “FIG. 5 shows an example user interface 505 for displaying items for simulation based on the surface characteristics of the selected surface, according to some example embodiments. In the example of FIG. 5, the segmentation engine 220 has detected that the selected surface is uniform thus more likely a vertical plane, such as a wall painted a single color. In response to the determination that the selected surface is most likely a vertical plane or wall, the interface engine 210 generates user interface 505 which shows a plurality of wall items 510 for display.” (col. 7, ln. 18-35). Further, Huang recites “FIG. 6 shows an example user interface 605 for displaying items for simulation based on the surface characteristics of the selected surface, according to some example embodiments. In the example of FIG. 6, the segmentation engine 220 has detected that the selected surface is not uniform thus more likely a horizontal plane, such as a floor with a repeating floral carpet pattern. In response to the determination that the selected surface is most likely a horizontal plane or floor, the interface engine 210 generates user interface 605 which shows a plurality of floor items 610 for display.” (col. 7, ln. 43-53). As shown in Fig. 5 and Fig. 6, in response to the selection of a wall or a floor, feature categories are displayed (e.g. WALLPPER,  FLOORING), and each category includes features corresponding to the category.)
in response to receiving the third selection, obtain a mapped image that characterizes the at least the portion of the surface with the one of the features; (Huang teaches obtaining a mapped image of a simulated surface, and recites “the display engine 230 generates a composite display. The composite display comprises a render output frame from the render engine 225 overlaid on a frame of a live image feed. For example, the render output frame can be simulated surface with a wood grain texture, which can be overlaid on an image from the live video feed to give the appearance that the floor is made of wood.” (col. 5, ln. 54-60).)
receive a fourth selection of a time of day other than a current time of day:
modify the mapped image to generate a modified mapped image by compensating for lighting differences between the time of day and the current time of day; (See Claim 1 rejections for detailed analysis.) and 
simulate how the at least the portion of the surface looks with the one of the features by using at least one of the projecting devices to project the modified mapped image onto the at least the portion of the surface. (Holt, ¶39 reciting “Upon selecting the product at the room customization station, an image associated with the product can be displayed by the projector on the physical structure to simulate a room with the selected product.”)
(The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 9, Holt in view of Huang and Siddique discloses The feature visualization system of claim 8, wherein: 
the computing device is a first computing device; and 
the first computing device obtains the mapped image from a second computing device. (Holt discloses a system with multiple electronic devices connected with network. Huang teaches a client-server-based network architecture as shown in Fig. 1. It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to map/overlay a design feature onto a surface to obtain a mapped image in a server or network device. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 10, Holt in view of Huang and Siddique discloses The feature visualization system of claim 8, wherein the computing device selects the feature categories according to a surface type of the at least the portion of the surface. (Huang, Figs. 5 and 6 showing the feature categories are selected and displayed according to a surface type, a wall or a floor. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 11, Holt in view of Huang and Siddique discloses The feature visualization system of claim 8, wherein the feature categories comprise types of materials. (Huang, Fig. 5 showing feature category WALLPAPER corresponding to a type of materials. Col. 7, ln. 29-32 reciting “the plurality of wall items 510 includes a wallpaper category 515 in which different designs (e.g., wallpaper designs, paints, colors) are displayed in thumbnails.”)

Regarding Claim 12, Holt in view of Huang and Siddique discloses The feature visualization system of claim 8, wherein the feature categories comprise types of applications. (Huang, Figs. 5 and 6 showing feature categories comprising WALLPAPER, WALL ITEMS, FLOORING etc. corresponding to types of applications. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 13, Holt in view of Huang and Siddique discloses The feature visualization system of claim 12, wherein the types of applications comprise at least one of wallcovering, upholstery, flooring, carpet, trim, indoor, outdoor, commercial, or residential. (Huang, Figs. 5 and 6 showing feature categories comprising WALLPAPER, WALL ITEMS, FLOORING etc.  The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 15, Holt in view of Huang and Siddique discloses The feature visualization system of claim 8, wherein the feature categories comprise pattern categories. (Holt, ¶22 reciting “the at least one projector can project different colors, patterns, accessories, or other design choices onto the physical structure and onto the at least one physical object to provide a simulated room showing the different design choices.”)

Regarding Claim 16, Holt in view of Huang and Siddique discloses The feature visualization system of claim 8, wherein: 
the at least the portion of the surface comprises at least part of a floor; and 
 (Huang, col. 7, ln. 43-53 reciting “In the example of FIG. 6, the segmentation engine 220 has detected that the selected surface is not uniform thus more likely a horizontal plane, such as a floor”) and 
the feature categories comprise floorings. (Huang, Fig. 6 showing a FLOORING category. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 17, Holt in view of Huang and Siddique discloses The feature visualization system of claim 8, wherein: 
the at least the portion of the surface comprises at least part of a wall; and 
 (Huang, col. 7, ln. 18-35 reciting “FIG. 5 shows an example user interface 505 for displaying items for simulation based on the surface characteristics of the selected surface, according to some example embodiments. In the example of FIG. 5, the segmentation engine 220 has detected that the selected surface is uniform thus more likely a vertical plane, such as a wall”) and 
the feature categories comprise wall coverings. (Huang, Fig. 5 showing a WALLPAPER category corresponding to wall coverings. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 18, Holt in view of Huang and Siddique discloses A feature visualization system for simulating how surfaces look with differing object features, comprising: 
projecting devices configured to project images onto surfaces of a display room; and 
a computing device communicatively coupled to the projecting devices and configured to: 
receive a first selection of at least a portion of a surface of the display room; 
in response to receiving the first selection, present features for the at least the portion of the surface; 
receive a second selection of one of the features; 
in response to receiving the second selection, select an image that corresponds to the one of the features; 
map the image to the at least the portion of the surface to generate a mapped image; 
receive a fourth selection of a time of day other than a current time of day:
modify the mapped image to generate a modified mapped image by compensating for lighting differences between the time of day and the current time of day; and 
simulate how the at least the portion of the surface looks with the one of the features by using at least one of the projecting devices to project the modified mapped image onto the at least the portion of the surface.
(See Claim 1 rejections for detailed analysis.)

Regarding Claim 19, Holt in view of Huang and Siddique discloses The feature visualization system of claim 18, wherein the features are selected according to a surface type of the at least the portion of the surface. (Huang, Figs. 5 and 6 showing the feature categories are selected and displayed according to a surface type, a wall or a floor. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 20, Holt in view of Huang and Siddique discloses The feature visualization system of claim 18, wherein the features comprise at least one of a material, a fabric, a color, a pattern, or a design element. (Holt, ¶24 reciting “For example, a user can view different paint colors, floor treatments, wall configurations, back splashes, tile selections, product colors, accessories, accessory placements, articles of furniture, furniture sizes, cabinet sizes, cabinet treatments, finishes, flooring, pulls or knobs, light fixtures, appliances, shelving, shelving configurations, finials, hooks, and other like customizable design features. Once selected at the room customization station, the different design choices can be communicated by the room customization station through a network to an electronic device such that the electronic device then outputs images of the selections to at least one projector. ”)

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 20170330273 A1), in view of Huang et al. (US 10475250 B1) and Siddique, and further in view of Rice et al. (US 20140375674 A1).

Regarding Claim 14, Holt in view of Huang and Siddique discloses The feature visualization system of claim 8.
However, Holt in view of Huang and Siddique does not explicitly disclose wherein the feature categories comprise themes.
Rice teaches “A color selection and coordination system” (ABS). Specifically, Rice recites “Inspirational content may be organized by themes such as region, styles, moods, function, and color families.” (¶85). Further, ¶161 recites “a practical color scheme category 2450 may include one or more articles 2451 which provide practical colors for different types of rooms or exteriors or lifestyles. Another category may provide artistic colors 2452 with one or more articles showing or describing such color schemes 2453”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Holt in view of Huang and Siddique) to include themes in the feature categories (taught by Rice). The suggestions/motivations would have been to “facilitating the selection of harmonious colors. . . .  for aiding consumers in the selection of complementary paint colors.” (¶2), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611